Case 3:16-cv-02276-JST Document 283-1 Filed 06/17/19 Page 1 of 3




               Exhibit A
DocuSign Envelope ID: 324BD7F0-632F-48FD-8015-7C215D0B9B2F
                      Case 3:16-cv-02276-JST Document 283-1 Filed 06/17/19 Page 2 of 3



                                                   Consent To Join Form

                   By my signature below, I choose to opt into and join the collective action lawsuit titled
            Rabin v. PricewaterhouseCoopers LLP, Case No. 3:16-cv-02276 (N.D. Cal.), which alleges
            claims under the federal Age Discrimination in Employment Act of 1967 (“ADEA”).

                    I designate Outten & Golden LLP, AARP Foundation Litigation, and The Liu Law Firm,
            P.C. (“Plaintiffs’ Counsel”) to represent me for all purposes in this action. I agree to be bound
            by their decisions in the litigation and by any adjudication of this action by a court, whether it is
            favorable or unfavorable. I understand that reasonable costs expended by Plaintiffs’ Counsel on
            my behalf will be deducted from any settlement or judgment amount on a pro-rata basis among
            all other plaintiffs. I understand that Plaintiffs’ Counsel will petition the Court to award them
            attorneys’ fees and costs from any settlement or judgment.

                     I affirm that the following statement is true and correct to the best of my knowledge:

                    I applied for a full-time Associate, Experienced Associate, and/or Senior Associate
            position in PwC’s Tax or Assurance lines of service between October 18, 2013 and March 28,
            2019, met the minimum qualifications for the position to which I applied, was age 40 or older at
            the time of application, and was not hired by March 28, 2019.




                                                                 Ellen Stutz
            Print Name

            Signature

            Date                                                6/16/2019
DocuSign Envelope ID: EB12E7B9-72A9-427B-9FA0-E76BDEE227CB
                     Case 3:16-cv-02276-JST Document 283-1 Filed 06/17/19 Page 3 of 3



                                                   Consent To Join Form

                   By my signature below, I choose to opt into and join the collective action lawsuit titled
            Rabin v. PricewaterhouseCoopers LLP, Case No. 3:16-cv-02276 (N.D. Cal.), which alleges
            claims under the federal Age Discrimination in Employment Act of 1967 (“ADEA”).

                    I designate Outten & Golden LLP, AARP Foundation Litigation, and The Liu Law Firm,
            P.C. (“Plaintiffs’ Counsel”) to represent me for all purposes in this action. I agree to be bound
            by their decisions in the litigation and by any adjudication of this action by a court, whether it is
            favorable or unfavorable. I understand that reasonable costs expended by Plaintiffs’ Counsel on
            my behalf will be deducted from any settlement or judgment amount on a pro-rata basis among
            all other plaintiffs. I understand that Plaintiffs’ Counsel will petition the Court to award them
            attorneys’ fees and costs from any settlement or judgment.

                    I affirm that the following statement is true and correct to the best of my knowledge:

                    I applied for a full-time Associate, Experienced Associate, and/or Senior Associate
            position in PwC’s Tax or Assurance lines of service between October 18, 2013 and March 28,
            2019, met the minimum qualifications for the position to which I applied, was age 40 or older at
            the time of application, and was not hired by March 28, 2019.




                                                              Daniela Wells
            Print Name

            Signature

            Date                                             6/14/2019
